Citation Nr: 0839254	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-39 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of an overpayment of VA compensation 
benefits in the amount of $12,089.30  





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that it was impermissible for the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The November 2006 statement of the case was the last time the 
RO made a determination concerning the veteran's entitlement 
to waiver of the instant overpayment.  Since then, the 
veteran has submitted additional evidence in the form of a 
February 2007 updated expense report.  This updated report is 
pertinent evidence as it was essentially submitted to attempt 
to show that the veteran would incur undue hardship if the 
overpayment is enforced.  See 38 C.F.R. § 1.965(a)(3) (2008), 
which indicates that undue hardship is one of the factors 
that must be considered in determining whether waiver of an 
overpayment is appropriate.  Consequently, as this evidence 
has not been considered by the RO, and the veteran has not 
waived initial AOJ consideration of it, it must be reviewed 
by the RO before it can be reviewed by the Board. 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim in 
light of all evidence added to the record 
since February 2007.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.    
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

